Per Curiam.
The inducement to the enacting of the 16th section of the act for the settlement and relief of the poor, was to relieve the town where a pauper happened to be taken sick or lame, so as not to be able to be removed back to the place of his last legal settlement; but in providing for this summary relief to *95the towxi actually burthened with the pauper, it presupposes, that the place of his last legal settlement has been ascertained, according to the provisions of the 7th section, to wit, by an order of two justices, making an adjudication upon the fact, after having themselves exanilned the pauper on oath. To give the 16th section any other construction, would lead to great abuse and oppression. Towns might be charged, if the manner of proceeding in this case is sanctioned with the payment of large sums of money, unjustly, arid without the examination of the pauper himself,' which is essentially re~ quisite to find out his last legal settlement. This not having been done in this case, the warrant issued ille~ gaily.
It has been contended, that the subsequent proceedings made the warrant valid. The cases referred to contain no such doctrine. The xvarrant was good or bad when it issued % and cannot be aided by what took place afterxvards.
Warrant quashed.